CLOPTON, J.
— The appeal is taken from tines' final judgment of the Circuit Court awarding a mandamus, in a proceeding under the act of February 12,1879. — Acts 1878-79. The third section of the act, which authorizes an appeal from the final judgment in such proceedings, provides : “ Every such appeal must be taken within thirty days after such final judgment is rendered, and not after that time.” The statute is imperative, and admits no excuse nor exception; and we are not authorized to regard any. More than thirty days from the rendition of the judgment elapsed before the appeal was taken. The motion to dismiss must be granted.
Appeal dismissed.